Exhibit 10(v)

 

[g108051krimage002.gif]

 

 

Amended as of
November 2, 2004

 

MEDICAL EXPENSE REIMBURSEMENT PLAN

 

ARTICLE I - INTRODUCTION

 

I-1           Purpose

 

The Family Dollar MEDICAL EXPENSE REIMBURSEMENT PLAN (the “plan”) has been
established by Family Dollar Stores, Inc. (the “employer”), a Delaware
corporation, to provide for reimbursement by an insurance provider of certain
medical expenses incurred by its eligible associates and their dependents of the
employer’s direct and indirect subsidiaries (the “affiliates”).

 

I-2                                  Effective Date

 

The “effective date” of the plan as set forth herein is January 1, 1978.

 

I-3                                  Administration of the Plan

 

The Senior Vice President-Finance of the employer shall be “named fiduciary” (as
described in Section 402 of the Employee Retirement Income Security Act of 1974)
and shall control and manage the operation of the plan.  Any documents required
to be filed with the named fiduciary will be considered properly filed if
delivered or mailed by registered mail, postage prepaid, to the named fiduciary
in care of the employer at Post Office Box 1017 Charlotte, North Carolina 28201
— 1017.

 


ARTICLE II – MEMBERSHIP

 

Each associate of the employer or an affiliate will become a member in the plan
on the effective date or on the first day of employment thereafter if the
associate then is a “participating associate”.  A participating associate is an
associate who:

 

(a)                                  is a full-time associate (that is, an
associate who ordinarily and on a regular basis works for the employer or an
affiliate more than 20 hours per week); and

 

(b)                                 is the Chairman of the Board and Chief
Executive Officer, President, Vice Chairman and Chief Financial Officer,
Executive Vice President, Senior Vice President, Vice President, Treasurer,
Secretary, Controller, General Counsel, Assistant General Counsel, Assistant
Treasurer, Divisional Vice President, Regional Vice President or Assistant
Secretary of the employer or an affiliate.

 


ARTICLE III – PLAN BENEFITS

 

III-1                          Amount of Benefit

 

--------------------------------------------------------------------------------


 

Subject to the conditions and limitations of the plan, for the calendar year
commencing January 1, 1978 each participating associate will be entitled to
reimbursement from the insurance provider for the employer or an affiliate of
the medical care costs (as defined in paragraph III-2) paid during each calendar
year with respect to the particular associate’s family unit (as defined in
paragraph III-3) to the extent that such costs do not exceed an amount equal to
the smallest of:

 

(a)                                  the total medical care costs of the
participating associate’s family unit paid during that calendar year; or

 

(b)                                 $20,000

 

provided, however, that any participating associate will be entitled to
reimbursement set forth as follows:

 

(a)                                  Chairman of the Board and Chief Executive
Officer, Vice Chairman and Chief Financial Officer and any participating
associate who first became a participating associate before September 1, 1983
will be entitled to reimbursement from the insurance provider for the employer
or an affiliate of ninety (90%) percent;

 

(b)                                 All other participating associates will be
entitled to reimbursement from the insurance provider for the employer or an
affiliate of seventy (70%) percent;

 

of the medical care costs (as defined in paragraph III-2) paid during that
calendar year with respect to the particular associate’s family unit (as defined
in paragraph III-3), but in no event shall such reimbursement exceed an amount
equal to the smallest of:

 

(a)                                  ten (10%) percent of such participating
associate’s regular weekly base salary (exclusive of bonuses and other payments
and benefits) in effect on the date he becomes a participating associate, as
such salary is adjusted and in effect on January 1 of each subsequent year,
multiplied by 52 (or such lower number as shall be equal to the number of full
weeks remaining in the calendar year after the date on which he becomes a
participating associate); or

 

(b)                                 $20,000.

 

III-2                          Medical Care Costs

 

The term “medical care costs”, as used in the plan, means amounts paid by a
member for:

 

(a)                                  diagnosis, cure, mitigation, treatment or
prevention of disease, or for the purpose of affecting any structure or function
of the body, including, by way of example but not of limitation, amounts paid
for:

(i)                                     operations or treatments affecting any
portion of the body, including obstetrical expenses and expenses of therapy or
X-ray treatments;

(ii)                                  the prevention or alleviation of a
physical or mental defect or illness;

(iii)                               hospital services, nursing services
(including nurses’ board where paid by the member), medical laboratory,
surgical, dental and other diagnostic and healing services, X-rays, medicine and
drugs and ambulance hire;

(iv)                              eye glasses, a seeing-eye dog, artificial
teeth and limbs, wheel chair and crutches;

(v)                                 in-patient hospital care (including the cost
of meals and lodging therein);

 

2

--------------------------------------------------------------------------------


 

(vi)                              care in an institution other than a hospital
where an individual is in an institution because his condition is such that the
availability of medical care in such institution is a principal reason for his
presence there, and meals and lodging are furnished as a necessary incident to
such care, including the entire cost of institutional care for a person who is
mentally ill and unsafe when left alone; except that where an individual is in
an institution and his condition is such that the availability of medical care
in such institution is not a principal reason for his presence there, only that
part of the cost for care in the institution which is attributable to medical
care or nursing attention furnished to him will be considered an amount paid for
medical care, and, in such case, meals and lodging at the institution are not
considered a cost of medical care;

(vii)                           medicine and drugs (excluding toiletries and
cosmetics) which are legally procured and which are generally accepted as
falling within the categories of medicine and drugs (whether or not requiring a
prescription);

 

(b)                                 transportation (costs based on the then
current Internal Revenue Service allowance) primarily for and essential to
medical care referred to in subparagraph (a) above; and

 

(c)                                  insurance coverage medical care referred to
in subparagraphs (a) and (b) above.

 

In no event shall medical care costs include any item which is not included
within the meaning of “medical care” as defined in Section 213(e) of the
Internal Revenue Code of 1954, or any comparable provision of any future
legislation that amends, supplements or supersedes that section.

 

III-3                          Family Unit

 

The term “family unit” or “member”, as applied to any participating associate of
the employer or an affiliate, means the participating associate, the associate’s
spouse and such of the associate’s children as are dependents within the meaning
of Section 152 of the Internal Revenue Code of 1954, or any comparable provision
of any future legislation that amends, supplements or supersedes that section.

 

III-4                          Manner of Making Payments

 

The insurance provider for the employer or an affiliate shall reimburse each
participating associate as soon as practicable for the portion of his family
unit’s medical care costs paid during the calendar year that is payable to him
under paragraph III-1, provided that prior to any such payment and to the date
of the participating associate’s termination of employment the named fiduciary
receives evidence acceptable to him that such medical care costs have been paid
by the participating associate or any other member of the family unit.  In no
event will any portion of a family unit’s medical care costs paid during any
calendar year be reimbursed by the insurance provider under the plan more than
90 days after the end of that calendar year.

 

3

--------------------------------------------------------------------------------


 

III-5                          Benefits of Terminated Participating Associates

 

The participation in the plan by an associate shall end when the associate’s
employment by the employer or an affiliate ends or the associate is no longer a
“participating associate” as defined in Article II above.  If a participating
associate’s employment by the employer or an affiliate is terminated for any
reason, then any amount payable to him under the plan immediately prior to his
termination shall be paid to him or if a participating associate’s employment by
the employer or an affiliate is terminated by reason of his death, then any
amount that has become payable to him under the plan as of the date of his death
shall, in the discretion of the named fiduciary, be paid to either his spouse or
his estate.

 

III-6                          Facility of Payment

 

When a participating associate is under legal disability or, in the named
fiduciary’s opinion, is incapacitated in any way so as to be unable to manage
his financial affairs, the named fiduciary may authorize the insurance provider
to make payments reimbursing his family unit’s medical care costs to the
participating associate’s legal representative, or to his spouse, or the named
fiduciary may authorize the insurance provider to apply the payment for the
benefit of the participating associate in any way the name fiduciary considers
advisable.

 


ARTICLE IV – FINANCING PLAN BENEFITS

 

The employer shall have the right to (a) pay benefits from its general assets,
(b) insure any benefits under the Plan, and/or (c) establish any fund or trust
for the holding of contributions or payment of benefits under this plan, either
as mandated by law or as the employer deems advisable.  Notwithstanding the
preceding sentence, the employer or an affiliate expects and intends to make an
arrangement with an insurance provider to fully insure all benefits under the
Plan.

 

 


ARTICLE V –MISCELLANEOUS

 

V-1                              Information to be Furnished by Participating
Associates

 

Members must furnish to the named fiduciary such documents, evidence, data or
information as the named fiduciary considers necessary or desirable for the
purpose of administering the plan or for the employer’s or an affiliate’s
protection.  The provisions of the plan for each member are on the condition
that the member furnish full, true and complete data, evidence or other
information

 

4

--------------------------------------------------------------------------------


 

and that the member will promptly sign any documents related to the plan
requested by the named fiduciary.

 

V-2                              Associate Rights

 

The plan does not constitute a contact of employment and participation in the
plan will not give any participating associate the right to be retained in the
employ of the employer or an affiliate, nor will participation in the plan give
any member any right or claim to any benefit under the plan, unless such right
or claim has specifically accrued under the terms of the plan.

 

V-3                              Fiduciary’s Decision Final

 

Any interpretation of the plan and any decision on any matter within his
discretion made by the named fiduciary in good faith is binding on all persons. 
A misstatement or other mistake of fact shall be corrected when it becomes
known, and the named fiduciary shall make such adjustment on account thereof as
he considers equitable and practicable.  Any associate, former associate, or
beneficiary of either, who feels aggrieved by any action of the named fiduciary,
shall be entitled, upon request to the named fiduciary to receive a written
notice of such action, together with a full and clear statement of the reasons
for the action.  If the claimant wishes further consideration of his position,
he may obtain a form from the named fiduciary on which to request a hearing. 
Such form, together with a written statement of the claimant’s position, shall
be filed with the named fiduciary no later than ninety (90) days after receipt
of the written notification provided for above.  The named fiduciary shall
schedule an opportunity for a full and fair hearing of the issue within the next
thirty (30) days.  The decision following such hearing shall be made within
thirty (30) days, and shall be communicated in writing to the claimant.

 

V-4                              Uniform Rules

 

In managing, the plan, the named fiduciary shall apply uniform rules to all
members similarly situated, except as otherwise provided in the plan.

 

V-5                              Gender and Number

 

Where the context admits, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.

 

V-6                              Absence of Guaranty

 

None of the employer or its affiliates or their stockholders, Board of Directors
or officers, in any way guarantees any payment to any person.

 

5

--------------------------------------------------------------------------------


 

V-7                              Action by Employer

 

Any action by the employer or its affiliates shall be by resolution of their
Boards of Directors or by a person authorized by resolution of their Boards of
Director.

 

V-8                              Controlling Law

 

The laws of North Carolina shall be the controlling state law in all matters
relating to the plan, and shall be applicable to the extent that they are not
preempted by the laws of the United States of America.

 

V-9                              Interests Not Transferable

 

Except as to any debt owing to the employer or an affiliate, the interests of
the participating associates and members of their family unit under the plan are
not subject to the claims of their creditors and may not be transferred or
encumbered.

 


ARTICLE VI –AMENDMENT OR TERMINATIONS

 

VI-1                          Amendment

 

While the employer expects to continue the plan, it must necessarily reserve and
reserves the right to amend the plan from time to time, except that any amount
that has become payable under the plan to any person prior to the date on which
such amendment is adopted shall be paid by the employer or affiliate in
accordance with the terms of the plan in effect prior to that date.

 

VI-2                          Termination

 

The plan will terminate on the first to occur of the following:

 

(a)                                  the date it is terminated by the employer;

(b)                                 the date the employer is judicially declared
bankrupt or insolvent; or

(c)                                  the dissolution, merger, consolidation or
reorganization of the employer, or the sale by the employer of all or
substantially all of its assets, except that in any such event arrangements may
be made whereby the plan will be continued by any successor to the employer or
by any purchaser of all or substantially all of the employer’s assets, in which
case the successor or purchaser will be substituted for the employer under the
plan.

 

If the plan is terminated in accordance with subparagraph (a) or (c) above, any
amount that has become payable under the plan to any person prior to the date of
termination shall be paid by the employer or an affiliate in accordance with the
terms of the plan.

 

6

--------------------------------------------------------------------------------

 